Citation Nr: 0913999	
Decision Date: 04/15/09    Archive Date: 04/24/09  

DOCKET NO.  07-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right knee 
disability, to include patellofemoral pain syndrome.  

3.  Entitlement to service connection for left knee 
disability, to include patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to 
March 1982.  

This matter comes to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The Veteran 
testified from the RO at a Board videoconference hearing held 
in March 2009.  

The Veteran filed his claims of service connection for right 
knee disability and left knee disability in January 2004.  In 
a September 2004 rating decision, the RO decided other issues 
but deferred consideration of both of the knee disability 
claims.  In late September 2004, the RO sent a letter to the 
Veteran in which is described evidence needed to substantiate 
his claims for service connection for his bilateral knee 
disabilities, what evidence he should provide, and what 
evidence VA would obtain.  The RO told the Veteran he could 
take up to a year from the date of the letter to make sure VA 
received the requested information and evidence.  The RO 
further stated that if VA decided his claim before one year 
form the date of the letter, he continued to have until that 
date to submit additional evidence. 

Thereafter, in a rating decision dated December 10, 2004, the 
RO denied service connection for left patellofemoral pain 
syndrome and denied service connection for right 
patellofemoral pain syndrome.  In a December 11, 2004, 
letter, the RO informed the Veteran of its decision and gave 
him notice of his appellate rights.  Subsequently added to 
the record were several documents from the Veteran, all of 
which were received at the RO on December 9, 2004.  Among 
them were November 2004 private medical records including 
medical opinions relating the Veteran's current knee 
disabilities to reported injury in service and a statement 
from the Veteran's wife concerning injury of his knees in 
service and his knee problems since then.  Also included was 
a statement from the Veteran stating he needed to be 
evaluated for PTSD because he had been having recurring 
flashbacks about his Vietnam experiences.  

In a letter dated in February 2005, the RO told the Veteran 
that it had previously denied service connection for his 
bilateral knee condition and that it had notified him of that 
decision in December 2004.  The RO further said that in order 
to reopen the claims it needed new and material evidence.  
The RO proceeded to tell the Veteran that the bilateral knee 
disability claims had been denied previously because a VA 
examiner diagnosed patellofemoral pain syndrome and opined 
that it was not caused by or related to any incident of 
military service.  In the letter, the RO outlined the 
definition of new and material evidence it said it needed to 
reopen the knee disability claims.  In addition, in the 
letter, the RO outlined information and evidence the Veteran 
should provide in conjunction with his PTSD service 
connection claim and told him what evidence VA would obtain.  
The RO further outlined what the evidence must show to 
support a claim for service connection.  

In a rating decision dated in May 2005, the RO said previous 
denial of service connection for right patellofemoral pain 
syndrome, claimed as knee damage, and the denial of service 
connection for left patellofemoral pain syndrome, claimed as 
knee damage, were confirmed and continued.  In the rating 
decision the RO said the claims were considered reopened but 
that that the evidence continued to show these conditions 
were not incurred in or aggravated by military service.  In 
the same rating decision, the RO denied service connection 
for PTSD.  In a letter to the Veteran dated in May 2005, the 
RO said it had determined that service connection for PTSD 
could not be granted.  In addition, the RO said the claims 
for service connection for right and left patellofemoral pain 
syndrome remained denied because the evidence submitted is 
not new and material.  The Veteran's notice of disagreement 
with the denial of each of these claims was received at the 
RO in April 2006.  In its statement of the case dated in 
December 2006, with respect to the knee disability service 
connection claims, the RO said the claims denied in its 
December 2004 rating decision were considered reopened, and 
with respect to each knee, the RO said the current evidence 
of record showed no evidence of continuity of the condition 
since separation from service and there was no evidence that 
his current condition was related to his active service.  
Thus, the RO adjudicated the merits of the bilateral knee 
disability claims.  

The Board has reviewed the entirety of the evidence of record 
and finds that the statement from the Veteran's wife received 
in December 2004 and the November 2004 private medical 
records also received in December 2004 are new and material 
evidence with respect to the claims of service connection for 
right knee disability and left knee disability.  The Board 
further notes that although the RO apparently considered the 
December 2004 receipt of this evidence as a claim to reopen a 
previously disallowed claim, that evidence should have been 
considered in conjunction with the original claim.  38 C.F.R. 
§ 3.156(b) (2008).  Thus, the December 2004 RO decision 
denying service connection of left and right patellofemoral 
pain syndrome was not a final decision, and the Board must 
consider the Veteran's original claim for service connection 
for right knee disability and left knee disability on a de 
novo basis.  Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The issues of entitlement service connection for right and 
left knee disabilities, to include right and left 
patellofemoral pain syndrome, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

There is credible evidence corroborating the Veteran's report 
of the death of a helicopter pilot after having walked into a 
rotating rotor blade in Vietnam in early 1971, which is among 
the stressors supporting a current diagnosis of PTSD.  



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the PTSD service 
connection claim as the outcome of the Board's decision on 
that claim is favorable to the veteran, and no prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993). 

In a statement received at the RO in January 2005, the 
Veteran reported he served in the Army for 14 years, from 
1968 to 1982, and was a helicopter mechanic and crew chief, 
including in Vietnam, Korea, and Germany.  He stated that 
over past 20 years he had felt changes in the way he felt 
about things and how he acted toward others.  He said that he 
had had episodes of sleepwalking since he was in Vietnam and 
it seemed to start after an accident on the flight line 
during a routine maintenance procedure.  He stated that after 
changing filters and cleaning oil screens on a helicopter, a 
pilot had to start and run the helicopter for a few minutes 
to check for leaks.  The Veteran said that on one occasion 
when a pilot shut down the aircraft, he let the blades slow 
down for a short period and then got out of the cockpit 
before the blades had stopped.  The Veteran said the pilot 
started walking toward the rear of the aircraft while he (the 
Veteran) was standing about 10 feet from the tail rotor, 
which was still rotating fairly rapidly.  The Veteran said he 
called to the pilot to watch out and moved to grab the 
pilot's arm, but was too late.  He said the pilot walked 
straight into the path of the blades and they struck him down 
the middle of his skull and slammed him to the ground.  The 
Veteran said the pilot was killed instantly.  The Veteran 
stated that a few days later he was told by fellow servicemen 
that he had been sleep walking during the night.  

The Veteran's service treatment records show that at a flight 
physical examination in July 1968, the Veteran reported that 
he had been a sleep walker as a child.  Neither the July 1968 
examination report nor any of the remainder of the Veteran's 
service treatment records includes any complaints of, or 
treatment for, a psychiatric disorder.  The Veteran has 
reported that in service he was awakened from incidents of 
sleepwalking in service that started after what he describes 
as a stressful event in Vietnam, and both he and his wife 
have stated that since service the Veteran has had trouble 
sleeping and seemed to be fighting with someone in his sleep 
as well as having problems with relationships, including with 
supervisors.  There is, however, no medical evidence 
pertaining to psychiatric disability until a February 2005 VA 
medical record in which it was noted that a screen for PTSD 
was positive and nightmares and sleepwalking were among his 
symptoms.  

VA mental health clinic records show that in April 2005, the 
Veteran reported that he was a helicopter mechanic in service 
and while he was in Vietnam, he saw a pilot killed when he 
walked into a tail rotor blade.  He also reported that this 
base came under mortar and rocket attacks.  The Veteran 
reported sleepwalking intermittently, nightmares of falling, 
intrusive thoughts, exaggerated startle response, 
hypervigilance, and emotional numbing and said he preferred 
to be alone.  A VA psychiatrist on that date in April 2005 
stated the Veteran presented with mood and anxiety symptoms, 
most suggestive of PTSD and depressive disorder not otherwise 
specified, and rule out dysthymic disorder.  She stated the 
provisional diagnosis for Axis I was depressive disorder, not 
otherwise specified, PTSD, and dysthymic disorder.  
Medication was prescribed.  

At a follow-up visit to the VA mental health clinic in mid-
April 2005, the Veteran reported he was not sleeping any 
better and was noted to have a history of nightmares, 
intrusive thoughts, and avoidance associated with PTSD.  The 
assessment after examination was PTSD and depression, not 
otherwise specified.  Medications were adjusted with the 
addition of Trazodone for sleep, and it was suggested he 
follow up with the Vet Center.  VA mental health clinic 
records show continuing treatment, and in a mental health 
clinic note dated in May 2006, the Veteran reported he 
continued to startle easily and he said he was hypervigilant, 
did  not like people in his space, avoided people and crowds, 
sat with his back to the wall, and had difficulty trusting 
people.  He said he did not go to the Vet Center.  He also 
said his memory was OK but that he had difficulty 
concentrating.  The assessment was PTSD and depression.  The 
Axis I assessment reported by a VA psychiatrist in May 2006 
was:  major depressive disorder, recurrent; PTSD; and alcohol 
dependence.  VA mental health clinic records dated in 2007 
include the same.  

In a statement received at the RO in September 2007, the 
Veteran again described having witnessed the death of a 
helicopter pilot who walked directly into the tail rotor of a 
helicopter that he had just shut down after maintenance run-
up.  The Veteran said he saw the pilot's head split in half.  
The Veteran said that thereafter he began sleep walking and 
suffering from nightmares that continue to the present.  

The Veteran stated he was in Vietnam during 1971 and at the 
time of the incident he was assigned to the 282nd Assault 
Helicopter Company, 212th Assault Helicopter Battalion, 1st 
Aviation Brigade, U.S. Army.  The Veteran said his unit was 
stationed on the outskirts of DaNang, Vietnam, at a site 
called Marble Mountain, which the Army shared with the U.S. 
Marines.  The Veteran stated he estimates the incident 
occurred in the late spring or early summer of 1971.  The 
Veteran said he cannot remember the pilot's name or the tail 
number of the aircraft involved, but he did list names of 
other members of his unit.  At the hearing in March 2009, the 
Veteran again described having witnessed the death of the 
helicopter pilot who walked into a rotor blade.  The Veteran 
testified that he does not recall the pilot's name and said 
because he was a hangar mechanic, he did not have much direct 
dealing with the pilots.  The Veteran testified that he 
believes the pilot was a warrant officer, probably a CW1 or 
CW2.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service, a veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  

The veteran does not contend that his PTSD is the result of 
combat stressors, but that it is primarily the result of 
having witnessed the death of a pilot in an accident on the 
maintenance flight line.  VA health care professionals, 
including a VA psychiatrist, have diagnosed the veteran as 
having PTSD related to this stressor.  Although the veteran's 
service records do not document the occurrence of the 
accident, his records confirm he was in Vietnam from 
December 1970 to December 1971 and was a senior helicopter 
repairman with the 282nd Assault Helicopter Company until 
July 1971 when he was assigned to HHC, 11th CAG, 1st Aviation 
Brigade.  Through its own Internet research, the Board has 
found documentation of the death of pilot CW2 William G 
Hasselman of the 282nd Assault Helicopter Company, and it is 
stated that on April 29, 1971, he "walked into the R/R on 
maintenance post flight inspection at 1900 hrs in DaNang."  
This serves as corroboration of a stressor upon which VA 
health care providers, including a VA psychiatrist, have 
based the diagnosis of PTSD.  In light of the foregoing, and 
in the absence of any contradictory evidence, the Board finds 
that the veteran's PTSD is the result of experiences during 
active service and concludes that that the criteria for 
establishing service connection for PTSD have been met.  


ORDER

Service connection for PTSD is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for right knee disability, to include 
patellofemoral pain syndrome, and entitlement to service 
connection for left knee disability, to include 
patellofemoral pain syndrome.  

The Veteran contends that his bilateral knee disabilities 
arise from injury in service.  At the March 2009 hearing, the 
Veteran testified that while stationed in Germany in 1977 or 
1978, he slipped and fell from on top of a helicopter.  He 
testified that it was during field operations and there was a 
lot of snow and ice.  He said he was on top of a helicopter, 
deicing it with a heating device, and slipped on the ice that 
was on top of the helicopter and fell to the ground.  He said 
he landed on his feet, but it jarred his knees and his knees 
buckled down.  He said there was about two feet of snow, 
which did not allow his knees to go forward, so he "just 
sort of slammed down."  He said his rear end hit his ankle, 
or something like that.  The Veteran testified that this 
happened in the field, and he estimated that at the time they 
were about 100 miles from Nuremberg.  He said that when the 
got back to Nuremberg, he saw a doctor, but there did not 
seem to be much damage at the time, and there were no X-rays 
done at the time.  The Veteran testified that he remained on 
flight status after he fell and testified that at that time 
he was more interested in getting the flight pay than in 
taking care of himself.  He testified that he did not want to 
jeopardize flight status by complaining and being put on 
profile.  

In her statement dated November 2004 and received at the RO 
in December 2004, the Veteran's wife stated that the Veteran 
had had soreness and weakness in his knees since his return 
from Germany in 1978.  She said that prior to his tour in 
Germany, the Veteran had no problems with his knees.  She 
stated that the Veteran told her he fell from the roof of his 
helicopter in icy conditions but received no treatment at the 
time because it happened under field conditions.  She further 
stated that the only treatment he received concerning his 
knees was in visits to sick call at Fort Campbell, Kentucky, 
related to problems with his knees after running during 
physical training.  She said that since service she and the 
Veteran had not always had medical insurance for the Veteran 
to receive proper treatment for his condition.  

Review of the Veteran's service personnel records shows he 
was sent to Germany in 1976 and was sent to Fort Campbell, 
Kentucky, in late September 1978.  Service treatment records 
during the time the Veteran was in Germany do not document a 
fall from a helicopter, and a flight physical examination at 
Fort Campbell in December 1978, the Veteran's lower 
extremities were evaluated as normal.  The Board notes, 
however, that when the Veteran was seen with complaints of 
left foot pain at an aid station in December 1978, he 
reported that he had injured his foot jumping off and 
aircraft.  He said he had pain for three months and had 
jumped off a helicopter four months ago.  Later service 
treatment records show the Veteran was seen with right and 
left knee complaints in August 1981.  The assessment for the 
left knee was swollen knee.  The Veteran continued to be seen 
for right knee complaints in September and October 1981, and 
the assessment for the right knee in October 1981 was first 
degree sprain.  

Records from SouthWest Sports Medicine show that when the 
Veteran was seen in November 2004 with complaints of 
bilateral knee pain, he reported that he had jumped off a 
helicopter in service and had had intermittent pain since 
then, depending on activity.  The impression after clinical 
examination was: bilateral knee pain, left greater than 
right; left knee advanced patellofemoral syndrome; and left 
knee medical meniscus tear.  The examiner said that it is 
certainly reasonable to believe the Veteran's left knee 
chondral changes are related to trauma sustained in service, 
considering no other incidents and his continuous symptoms 
since then.  In records from another visit a few days later, 
the examiner noted that the Veteran was seen initially for 
bilateral knees, but they had focused on the left knee.  Now 
the Veteran was continuing to complaint of right knee pain 
with occasional bouts of swelling.  The examiner noted there 
was no specific mechanism of injury outside jumping off of a 
helicopter in service.  The assessment after examination was 
bilateral knee pain, left greater than right, and bilateral 
degenerative joint disease.  A November 2004 MRI (magnetic 
resonance imaging) study of the left knee showed the 
following: Deformed mildly torn posterior horn of the medial 
meniscus; chondromalacia patella with cartilage defect, which 
the radiologist said appeared to be full thickness in the 
apex (grade IV); effusion; and Baker's cyst.  A November 2004 
MRI study of the right knee showed the following:  Medial 
meniscal tear with associated meniscal cyst; lateral meniscal 
tear; and small focal chondral defects along the lateral 
femoral condyle and inferior medial patella (grade III).  

Also of record is the report of a May 2004 VA examination.  
The physician noted that the claims file was unavailable but 
that according to the examination request the Veteran served 
in the armed forces between 1979 and 1982.  He further stated 
that the examination request form showed the Veteran received 
medical evaluation for a right knee sprain on 
October 8, 1981, and also for a swollen left knee on the same 
day.  At the May 2004 examination the veteran reported 
stiffness of both knees after prolonged immobility and a 
constant, daily dull pain that worsened after prolonged 
periods of ambulation or standing.  The assessment after 
examination was patellofemoral pain syndrome and concurrent 
laxity of the anterior cruciate ligament on both sides.  In 
an August 2004 addendum, the physician noted that May 2004 
bilateral knee X-rays showed mild degenerative changes.  In a 
September 2004 addendum by another health care professional, 
that individual said the claims file was reviewed and that 
the Veteran was in service 1979-1982.  He noted that when the 
Veteran was seen with a swollen left knee for seven days in 
August 1981, he reported he had been running and that when 
the Veteran was seen with complaints a swollen right knee in 
September 1981, he said he had run about two months ago.  The 
health care provider said there was no history of injury.  He 
said, "[a]ny condition of right lower left knees were [sic] 
not caused by or related to any incident of military 
service."  

Based on the contents of the May 2004 VA examination report 
and the September 2004 addendum, it appears that neither the 
examining physician nor the health care professional who 
prepared the addendum was aware that the veteran was in 
service from 1968 to 1982, nor was either aware of the 
Veteran's report of having fallen or jumped off of a 
helicopter in 1978.  The Veteran and his wife have said that 
the Veteran has had problems since that event, and although 
there is no medical evidence of treatment for the Veteran's 
knees at that time, service personnel records and treatment 
records do corroborate the Veteran's report that he fell or 
jumped off a helicopter in the autumn of 1978 in Germany.  

In view of the disparity of the medical opinions and because 
no opinion was based on the Veteran's entire history, it is 
the judgment of the Board that an additional examination and 
medical opinion would facilitate its decision regarding the 
claims for service connection for right and left knee 
disabilities, to include patellofemoral pain syndrome.  The 
Board therefore will remand for a medical examination and 
medical opinion.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated from June 2007 to the present.  

2.  Arrange for a VA examination of the 
Veteran to determine the nature and 
etiology of his right and left knee 
disabilities, to include patellofemoral 
pain syndrome.  All indicated studies 
should be performed.  After examination 
of the Veteran and review of the record, 
the examiner is requested for each knee 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
knee disability, to include any 
patellofemoral pain syndrome, had its 
onset in service or is causally related 
to any incident of service, including 
having jumped or fallen off the top of a 
helicopter in the autumn of 1978.  

The claims file must be provided to the 
examiner for review.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for right knee disability, to 
include patellofemoral pain syndrome.  
Also readjudicate the claim of 
entitlement to service connection for 
left knee disability, to include 
patellofemoral pain syndrome.  If any 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


